 BUDDY L CORPORATIONBuddy L Corporation and General Drivers and Help-ers Local No. 823,International Brotherhood ofTeamsters,Chauffeurs,Warehousemen and Helpersof America.Case 17-CA-4698April 25, 1972DECISION AND ORDERBY MEMBERSFANNING, JENKINS, AND KENNEDYOn December 20, 1971, Trial Examiner MelvinPollack issued the attached Decision in this proceed-ing.Thereafter, Respondent filed exceptions and asupporting brief.Pursuant to the provisions of Section 3(b) of theNational Labor Relations Act, as amended, the Na-tional Labor Relations Board has delegated its au-thority in this proceeding to a three-member panel.The Board has considered the record and the TrialExaminer's Decision in light of the exceptions andbrief and has decided to affirm the Trial Examiner'srulings,findings,' and conclusions and to adopt hisrecommended Order, as herein modified.We are in agreement with the Trial Examiner thatRespondent requested an employee to engage in sur-veillance.We do not believe, however, that the recordsupports the Trial Examiner's finding that the Re-spondent created an impression of surveillance, andwe therefore reverse his finding as to that violation ofSection8(a)(1).ORDERPursuant to Section 10(c) of the National LaborRelations Act, as amended, the National Labor Rela-tions Board adopts as its Order the recommendedOrder of the Trial Examiner and hereby orders thatRespondent, Buddy L Corporation, Neosha, Mis-souri, its officers,agents, successors, and assigns, shalltake the action set forth in the Trial Examiner's rec-ommended Order,as hereinmodified:1. In paragraph 1(a), delete the words "by creatingan impression of surveillance of union activities."2. In the attached Appendix marked "Notice toEmployees," delete from the first indented paragraphthe words "create an impression that union activitiesare under surveillance."iThe Respondent has excepted to certaincredibilityfindingsmade by theTrial Examiner.It is the Board's establishedpolicy not to overrule a TrialExaminer's resolutions with respect to credibility unless the clear preponder-ance of all of the relevant evidence convinces us that the resolutions wereincorrect.StandardDry Wall Products, Inc,91NLRB 544, enfd. 188 F.2d362 (C.A. 3). We havecarefully examined the record and find no basis forreversing his findings.TRIALEXAMINER'S DECISIONSTATEMENT OF THE CASE603MELVIN POLLACK, Trial Examiner: This case was heard onOctober 27 and 28, 1971, pursuant to charges filed on June1and September 1, 1971, and a complaint issued on August30, 1971, and amended at the hearing. The issues presentedare whether Respondent interfered with, restrained, andcoerced its employees in violation of Section 8(a)(1) of theNational LaborRelationsAct, as amended, and whetherRespondent discriminatorily demoted, reduced the drivingschedule of, and discharged driver N. AndyBelisle, in viola-tion of Section 8(a)(3) and (1) of the Act. The GeneralCounsel and the Respondent filed briefs after the close ofthe hearing.Upon the entire record,' and my observation of the wit-nesses asthey testified, I make the following:FINDINGS AND CONCLUSIONSITHE BUSINESSOF THERESPONDENTRespondent, a Delaware corporation, manufactures pic-nic grills, wheeled toys, and juvenile furniture at its plant inNeosha, Missouri. Its annual interstate purchasesand saleseach exceed $50,000. I find that Respondent is an employerengaged in commerce within the meaning of Section 2(6)and (7) of the Act.IITHE LABOR ORGANIZATION INVOLVEDThe Charging Union is a labor organization within themeaning ofSection 2(5) of the Act.III.THE UNFAIR LABOR PRACTICESA. The Discrimination Against BelisleSix truckdrivers were employed at the Neosha plant inNovember 1970, including AndyBelisle,Jim Charlton,Tom Gillespie, Dale Ard, Jerry Ard, and Harold Kennedy.The drivers were paid10 cents a mileplus $10 for each dropor pickup. C. J. Charlton, the manager of physical distribu-tion, told them in November that Respondent planned togive them a 3-year contract providing for an annualincreaseof 1 cent per mile and also new uniforms. He said the 1-centincrease for the first year would be effective retroactively toApril 1970 and would be paid to the drivers on or beforeChristmas 1970 in the form of a bonus. About November15, the plant management changed and Arvid King suc-ceeded C. J. Charltonas managerof physical distribution.Shortly before Christmas, the drivers selectedBelisle "toapproach the new managementin referenceto the contractand the retroactive pay. ' Belisle spoke to King, who saidRespondent planned to abide by the former management'sorar agreement.The drivers heard nothing about the newcontract at Christmas and at their requestBelisle againspoke to King, who said the new management had no ob-ligation to abide by any oral contract but that he would sitdown with the drivers during the first week of January and"work out a contract." The driversweregiven newuniforms,but they heard nothing in January from Kingabout a new contract.iThe motions of the General Counsel and the Respondent to correct therecord,and the Respondent'smotion to file a second amended answer, aregranted196 NLRB No. 98 604DECISIONS OF NATIONAL LABOR RELATIONS BOARDDuring the first week of February 1971, 2 Belisle and DaleArd spoke to President Kitts of the Union about representa-tion of the four drivers then employed by Respondent .3 Asa result of this visit, the four drivers signed "pledge cards"and the Union on February 9 filed a representation petitionwith the Board's Kansas City, Missouri, office.Early in March 1971,SalesManager Roy Belk of JopplinWhite Leasing Co. ° told Belisle and Dale Aid that theywould soon be driving new freightliners. When Belisle re-turned from Joplin, he remarked to the traffic supervisor,Bill Saddler, that he understood the drivers were getting newfreightliners from Joplin White. Saddler said, "Well, that'snews to me." Belk testified that Belisle questioned himabout the freightliners and that he told Belisle Joplin Whitewas negotiating with Respondent about the leasing of thefreightliners. He was called by Saddler, who said he shouldnot talk company business with Belisle.On March 5, Belisle was called to the office of PersonnelManager Paul Clemmons. Clemmons, King, and Saddlerwere in the office. Belisle was informed that he was beingrelieved as a road driver and that he could work eitheras an extraroad driver or as a yard hostler at $2.57 an hour.5Belisle elected to work in the yard because it was "steady"work. At the close of the meeting, Kink told Belisle that anyconversation in the future on his part `in reference to leas-ing equipment or talking about trucks would be cause for[his] immediate dismissal."Belisle asked King if he had"stretched the truth in any way" about his conversationwith Belk. King said that was "beside the point "6The yardmen at the Neosha plant use trucks or tractorstomove trailers into or out from the loading dock, makeshort trips between Respondent's Neosha warehouses, andalso make local trips.7 Belisle used his large over-the-roaddiesel tractor to perform this work, which had been previ-ously performed with comparatively small gasoline-pow-ered vehicles.8He was instructed to load trailers andboxcars if he had any free time. Driver Kennedy, a senioremployee, requested a transfer to the yard because he need-ed the work and also wanted to be near his sick wife. OnMarch 19, he replaced Belisle, who was reassigned to over-the-road driving.Respondent employs about 600 production, mainte-nance,and shipping employees. During the first part of2All dates hereafter are in 1971 unless otherwise stated3Gillespie and Jim Charlton had left Respondent's employ.Belk is employed by JoplinWhiteMotor Co., which servicedRespondent's trucks.sBelisle earned about $200 a week as an over-the-road driver.6King testified that he warned Belisle not to talk about the leasing oftrucks after he learned from President Gregory of Gregory Motors thatBelisle had told Gregory that King was negotiating with Schweikert of JoplinWhite "to have him buy out [Gregory's] leaseand replace them with Whitefreighthners." King at this time was attempting to get a better arrangementfrom Gregory,from whom Respondent leased its tractors, and was simulta-neously negotiating with Joplin White for the lease of freightliners Belisletestifiedthat he knewnothingabout thelease negotiationswith Gregory andthat he never spoke to Gregory about the Joplin White negotiations.Belisle'stestimony to the effect that his conversation with Belk led to King's warningthat he should not talk about the leasing of equipment is consistent withBelk's testimony. For this reason, and as I consider Belisle a reliable witness,I credit his testimony that he never spoke to Gregory about the Joplin Whitenegotiations and that King never reprimanded him for talkingto GregoryBelisle and Kennedy testified that this work had been performed on theday shiftby twomen. Traffic Supervisor Saddler and Manager of PlantDistribution King testified that Belisle took over the yardwork from a singledriver.8According to King,the diesel tractor was not being used at this time "inthe long-haul operation,"and as Belisle unlike his predecessor was skilled initshandling,Respondent was able to effect a saving by returning leased1971, the Oil,ChemicalasvktomicWorkers Union con-ducted an organizing campaign among these employees.The Teamsters also sought to organize these employees andintervened in a representation proceeding initiated by anOilWorkers'petition filed on July1, 1971.During March and Appril, Belisle passed out Teamstersauthorization cards in the plant and obtained about 20signed cards.He also arranged"house group meetings" atwhich additional cards were signed.In earlyApril, TrafficSupervisor Saddler told Belisle that the plant was "off lim-itsexcept to employees"specifically called in to go towork,"and that,if called into the plant,Belisle was not tostop in the plant but was to go "straight back to shipping."Belisle asked Saddler the reason forthe "new policy.Sad-dler replied,"Andy, you knowexactly why the new policyis existing now.... I don't want any more trouble ... Mr.King has been on my back."10King testified that whileBelisle was working as a yardman,Cook complained to him"that Andywas not making himself available at all times,that he would come in, that he would spot a trailer at thedoor,and he would disappear into the cafeteria or someother location in the plant " Cook testified that he sent amemorandum to Saddler on March 13, complaining thatBelisle "appears to be reluctant to meet the requirements myschedule demands."He further testified that on 8 to 10occasions he found Belisle talking to groups of shippingemployees during working time.On March 15,Supervisor Dan Abernathy sent a memo-randum to Saddler complaining that Belisle "seems to bereluctant at times to let us know where he will be."According to Saddler,after receiving these memoranda,he informed Belisle "it was against company policy to be inareas other than your own during working time.If [thedrivers]were on their trucks,they could go to the cafeteriaand back and get coffee and that was it."I find from the foregoing that Respondent was aware ofBelisle's organizing activity and that it restricted Belislefrom entering the plant except togo to the cafeteria.In mid-April, Kin$ told Belisle that he hoped to rectifythe lack of communication between the drivers and man-agement.He said the Company could not stand the contractpackage the Union was trying to shove down its throat, butthat if the Union were to lose the election scheduled forApril 30,there would be no hard feelings and the Companywould sit down with Belisle as driver representative or withall the drivers and "hammer out a good,solid contract."Belisle replied that he was just a driver representative with-out any authority to tell the drivers how to vote but that hewould "pass this information on to the drivers.""About a week before the April 30 election,Belisle toldDale Ardthat King said Respondent would give the drivers"a raise andprettymuch everything we asked for" if thedrivers "would back off from the Union." A day or twolater,King calledArd tohis office and showed him a letterstating that in the meeting between King and Belisle, nopromises were made to defeat the Union.King subsequent-ly toldAid thatthere could be no discussion'on contractsor new equipment or anything with the drivers until afterthe union election when we get things straightened out," butequipment which had been used to perform the yardwork.Before this time,the drivers had "free access" to the production employ-ees.10 Shipping Department Foreman Norwood Cook told David Faust, aleadman in the shipping department,that Belisle was to speak only to theforemen and the leadmen in the shipping and receiving department. He didnot tell Faust why Belisle was being restricted.111 do not credit King's testimony,denied by Belisle,that Belisle said hemight"get the whole election withdrawn" if King would negotiate the "wageand salary aspect"of the Union's contract with him. BUDDY L CORPORATIONthat after the election the drivers could meet with the com-pany officials and try to work out their grievances.On theafternoonof April 29, Traffic Supervisor Saddlercalled Belisle at his home and asked him to come to theplant, saying that it was "imperative" to speak to him. UponBelisle's arrival at the plant, Saddler took him to King'soffice. King, in the presence of Saddler and Personnel Man-ager Paul Clemmons, said they were not trying to sway hisvote "one way or the other" but that the drivers "wereindeed going to get new freightliners." Clemmons remarkedthat the company had a 30-day option on the freightliners.Belisle toldClemnions hehad been warned by Xing onpenalty of discharge not to discuss "the lease agreement orfreightliners or anything else." Clemmons replied, "Well,that s in the past.'The Union won the April 30 election. A week later, Presi-dent Walt Schweikert of Joplin White Motor Company re-marked to Belisle and Dale Ard, "I hear you boys votedyourselves into the Union and voted yourselves out for newfreightliners." A few days later, Sales Manager Belk of Jop-linWhite advisedBelisleand Ard to look for other jobsbecause Respondent was going to bring in owner-operators.On May 13, driver Kennedy informed Belisle that a re-frigerated unit had picked up a load of grills and toys at theplant. This information was confirmed by leadman DavidFaust, who toldBelisle"the owner-operator just came inhere with a reefer and picked up a load for Chicago." Belisleasked Traffic Manager Robert Williams in his office "whyhe had utilized an owner-operator to haul company freightwhen we had a driver [Jerry Ard] who had been sitting athome for approximately 2 weeks without any income." Wil-liams retorted that it was none of his business and walkedout of the office.12 A fewminutes later,King entered theoffice and said, "Andy, I understand you have a problem."Belisle repliedthat they both had a problem and that theCompany had "never utilized owner-operators in here." Heasked King why the Company had not called Ard "for therun." King said that neither the Union nor anyone else wasgoing to tell him how to ship the Company's freight.Belislesaid he was not talkingto him as a representative of theUnion but that hewas"here inthe capacity of the drivers'representative. Now, we've got a company driver who hasn'tworked in 2 weeks, and you're bringing in an owner-opera-tor."King at this point walked out of the office.A little later, King approachedBelisle andsaid he had"calmed down" and perhaps he had been "a little prematurein assuming that Behsle was union motivated[in]making anissue out of an owner-operator."Belisle said that the Unionhad nothing to do with it, and that he "just didn't feel asthough [he]could just stand there and let owner-operatorsrun in and around our drivers without at least saying some-thing." King explained that he had not been able to reachJerry Ard and had called in the owner-operator because noother driver was available.1312Williams testified that he told Behsle he"could use any type of carrierthat [he] wished to." He claimed that Belisle said if Respondent continuedto use owner-operators,he would close the plant down the next day or eventhat night.Belisle denied that he made such threats.I credit Belisle.17King testified that a leadman told him that"Andywas in the officemaking quite a scene." King walked into the office and asked Behsle "If hehad a problem."Belisle said, "Yes, I think we both have a problem." Kingsaid that Belisle was talking to people who"had no authority to make achange,"that Belisle"would do well to keep his mouth shut while he was inthis area,"and that Belisle was "perfectly welcome"to talk to him at anytime. Belisle complained that the Company was not using its trucksproperlyand could get"greater utilization"out of its equipment.King said"that wasnot a discussion for that time and place"and told Belisle"to keep his mouthshut."Later that day,they had "a more casual conversation"during whichBelisle said he would take any steps necessary to curtail Respondent's use of605The next day, Traffic Supervisor Saddler, with King'sapproval, sent Belisle the following letter:This letter is to inform you that we cannot and will nottolerate any further outbursts of insolence and criti-cism towardthe managementof Buddy L such as thatdisplayed by yourself on May 13, 1971. We have notand do not intend to relinquish managerial responsibil-ity to you now or in the future.I am therefore, by way of this letter, advising you thatone more display of disrespect to the management ofthis company will result in your discharge.According to King, Belisle complained that Saddler wasnot his supervisor and had no right to "instruct" him. Kingsaid that Saddler was his "superior" and Belisle replied tothe effect that nobody was superior to him. I creditBelisle'stestimony that he did not make such a statement.On May 20, Belisle told Manager King that he "wascontemplating filing unfair labor practice charges with theNational LaborRelations Board becauseof the tact that mymiles were down, my runs were down, and they were utiliz-ing a common carrier to an extent like they had neverutilized them before." King checked the shipping recordsand agreed that Belisle's "miles were way down from all theother drivers." He said "things in his woods were slow" andhe would be glad to give Belisle a good reference if he felthe could better himself with another company. Belisle "de-clined the offer." He said he had been told by Union Presi-dentKitts thatKing had said that Respondent was"definitely getting new freightliners," and added that thedrivers and management were "so far apart" becauseSchweikert of Joplin White had told Belisle and Dale Ardthattin voting the Union in they had voted the freightlinersout.g called Schweikert and said, "I understand youtold the drivers that by voting in the union, they were votingout those new tractors." King invited Belisle to hearSchweikert's denial on an extension line, but Belisle refused,saying "What do you think that Mr. Schweikert would say?"Belisle called Schweikert later that day and said he was"sorry" he had put Schweikert "in an uncomfortable posi-tion.'He explained that Union President Kitts "has assuredus that we were getting new tractors, and you said weweren't." Schweikert agreed he had been put in an uncom-fortable position, but said, "Andy, just let it go, and in a fewdays this thing will blow over ... you realize that I'm doingbusiness with those people, and I had no choice but to denythe conversation."King testified that Belisle again asked that he be namedspokesman for the drivers and said he had "certain informa-tion on [King's] truck deal, which if known to "certainparties would have the effect of blowing up the whole nego-tiations." King asked him "specifically what it was." Belislesaid Schweikert had told him Respondent was "attemptingto get out of the truck business' and that the Teamsterswinning the April 30 election "had just cheated him out ofa quarter of a million dollars of sales." King called Schwei-kert who denied making any such statements. Schweikertcalled King "real late in the evening," and said Belisle hadtold him that he had "made those statements [because] hehad hoped to place the Union in amuch morefavorableposition of negotiating the forthcoming contract." Kingasked Schweikert "if he would be willing to put this observa-tion in writing." Schweikert agreed to do so. On May 25,King received the following letter from Schweikert:Several days ago I had conversation with Andy Belisleand Dale Ard at which time I told these two men thatowner-operators and, ifnecessary, would close down the plant King repliedthat Respondent was "paying the bill"and would provide its customers withservice in "the cheapest and most econonucal way." 606DECISIONS OF NATIONAL LABOR RELATIONS BOARDunion negotiations with the Buddy L Corporationwould not affect our negotiations with Buddy L withreferenceto leasingseveral heavy duty trucks. I madeno statement to the effect that union negotiations be-tween Buddy L Corporation and the Teamsters Unionwouldcause us to lose the leasecontract.Mr. Belislestated that if Buddy L were forced to sign a unioncontract that Buddy L would probably consider goingout of the truckingbusiness.On May 20, Mr. Belisle called me on the phone andadmitted that he himself had made the above state-ments and admitted that he had told the officials of theBuddy L Corporation that I made these statements andthat his reason for lying about this was to put the Unionin a better bargainingg position.Schweikert denied that he told Belisle and Ard that theUnion's winning the election had caused Respondent tochange his mind aboutleasing freightlinersfrom JoplinWhite. He denied making anysuch statementswhen calledby King. He later told King that Belisle had called him andsaid he had attributed suchstatementsto Schweikert be-cause he "wanted the Union in a better bargaining positionwith Buddy L." He agreed to write a letter to King to thiseffect. King came to his office with a stenographer. Schwei-kert prepared the letter which was then typed by King'sstenographer. 14On May 25, about 9 p.m., Belisle returned a call fromKing.Belisle askedKing why he had tried to contact him.King said, "Well, Andy, I just simply wanted to let youknow that you are being terminated effective immediateyly."Belisle askedKing why he was being terminated. King an-swered itwas in regard to Belisle's conversations with-Belkand Schweikert. Belisle asked him if that was the only rea-son andKing said, "No, it also referred back to your warn-ing letter of the 14th of May."On May 26, 1971, King sent Belisle the following letter:This letter is to inform you that your services with theBuddy L Corporation are being terminated effectiveimmediately.This termination is due to your insubordination andattempted intimidationof management,and interfer-ence with the Company's business.Union President Kitts subsequently advised King thatthere would be no bargaining negotiationsuntil Belisle'sdischarge was "resolved."B. Interference,Restraint,and CoercionAs previously stated, the Oil Workers and the Unionduring the first part of 1971 conducted organizing campaigns amongRespondent's plant employees. In early Feb-ruary, King asked shipping department leadman Faust if he"knew of anyone ushing the Union." Faust said he did notand King asked Faust to let him know if he heard of anyone"doing work for the Union." Also in February, the shippingdepartmentforeman,Norwood Cook, asked Faust if heknewwho waspassing outunion cards. Faust said "no."Cook commented that "the people would be crazy to votefor the Union at this time ...-because the company couldn'tafford it, and it probably would have to pull out . . . ." InMay or June, at a time when the Union was handing outpamphlets for a meeting, Cook again told Faust that theemployees would be "crazy" to vote for the Union becausethe Companycould not afford it and would have to pull out.In March, Foreman Cook asked Lee Roy Adams, a ship-14 Schweikert testified that as of the time of the hearing he was still nego-tiating with Respondent about the leasing of trucks.ping department employee, if the truckdrivers "were push-in the Union" inthe shippingand receivingdepartment.Adams said "a few peoplewere interested."In another con-versation that month, Cook asked Adams if he knew whatwould happen if the Unioncame in."Adams said, "No,what?" Cook said they would close the place down. Adamssaid he "didn't think this would happen." Cook said "yes,itwould," that the company did it inEastMoline.A few days before Belisle's discharge on May 25, Cookasked Adams "who was pushing the Union." Adams said hethought Dave Faust "was playing both sides of the fence."Cook said he "didn't thinkso ' andasked Adams ifBelislewas pushing the Union. Adams said he could not "obligate"himself. Cook then asked if Otis Gorham was pushing theUnion. Adams said he "couldn't say."C. Analysis and Conclusions1.The discriminationagainst Belislea.The demotionThe General Counsel contends that Belisle was demotedto yardwork on March 5 in reprisal for his union and con-certed activities. Belisle had been the drivers' spokesman intheir efforts to obtain a pay increase. When these effortsappeared unavailing, they turned to the Union, which fileda representation petition on February 9. Belisle was notifiedon March 5 that he was being relieved as a regular roaddriver but could work either as an extra road driver or in theyard. He accepted the lower paid yardwork because it wassteady" work. As a yard "hostler,' he was assigned to workallegedly previously performed by two men. He was alsoinstructed to do loading work when he was not otherwiseoccupied. No over-the-road driver had been previously as-signed to yardwork. The over-the-road diesel tractor usedby Belisle in the yard was much larger than the gasolinepowered equipment used by his predecessors.King testified that Belisle was offered work as a yarddriver because "the activity for the drivers was quite low,"Belisle had the least seniority, and there was a vacancy inthe yard. Belisle himself testified that he took the yard jobbecause it was "steady." He was replaced as yardman onMarch 19 by Kennedy, who exercised his seniority because,as he testified, "I didn't have anything to do ... I neededthe work." It does not appear that Belisle or Kennedy foundthe yardwork onerous.I find that Respondent did not dis-criminatorily demote Belisle on March 5 as alleged in thecomplaint.b. The reduced driving scheduleThe General Counsel contends that Respondent, on orabout April 1, reduced Belisle's driving schedule and usedcommon carriers to perform this work.Belisleworked about12 days in April and from 10 to 14 days in May. ShippingclerkHarney, a nonsupervisory employee, told Behslie inmid-April that Respondent was making shipments bycommon carrier that "should have gone by our companytrucks." Shipping department leadman Faust estimated thatshipments by company truck dropped from 30-35 percentbefore the April 30 election to5 percent aftertheelection.15OnMay 20, Belisle complained to King that his miles were downbecause Respondent had increased shipments by commoncarrier. King checked the shipping records and agreed thatBelisle's`mileswereway down from all the15 Shipping Department Foreman Cook testified that shipments were 90percent bycommon carver before and after the election. BUDDY L CORPORATIONother drivers." He said things were "slow" and offered Beli-sle a good reference if he wanted to look for work elsewhere.King testified that the phasing out of a St. Louis ware-house between January and May, the elimination of St.Louis as a major distribution center, and the increase ofdirect shipments from plant to customer, reduced the workof the drivers. Kennedy exercised his seniority in March toreplaceBelisle as ayard driver because he had nothing todo and needed the work. On May 13, Belisle complainedthat TrafficManagerWilliams hadused an owner-operatorwhen Jerry Ard had been without work for about 2 weeks.It thus appears that all the drivers, and not Belisle alone,were suffering from lackof work between March and May.The General Counsel attributes this lack of work to a dis-criminatory assignment of the drivers' work to commoncarriers. The testimony on this point is inconclusive and theGeneral Counsel made no effort to subpena Respondent'srecords to determine whether or not Respondent assignedshipments to common carriers which ordinarily would havebeen assigned to its drivers. I find that the General Counselhas not established by a preponderance of the evidence thatRespondent discriminatorily reduced Belisle's drivingschedule.c.The dischargeBelisle wasthe drivers' spokesman in their unsuccessfulefforts to obtain a pay increase. The drivers thereaftersigned union cards and Respondent was apprised of thedrivers' interest in the Union when the Union filed a repre-sentation petition on February 9. Belisle solicited plant em-ployees to join the Union in March and April. As foundbelow, Respondent unlawfully interfered with his organiz-ing activities by restricting his access to the plant. The elec-tion on the Union's petition to represent the drivers wasscheduled for April 30. In mid-April King told Belisle if theUnion lost the election, Respondent would sit down withhim as the drivers' representative or with all the drivers and"hammer out a good, solid contract." The day before theelection, King told Belisle that the drivers were going to getnew freightliners. The drivers voted for the Union at theApril 30 election. On May 13, Belisle vigorously complainedto King and Traffic Manager Williams about Respondent'suse of an owner-operator to haul company freight. The nextda , he was warned that Respondent "cannot and will nottolerate any further outbursts of insolence and criticismtoward themanagement."On May 20, Belisle told King hewas considering fling unfair labor practice charges becausehis "runs were down" and Respondent was making moreuse of common carriers than ever before. He remarked thatthe driversand managementwere "so far apart" becauseMr. Schweikert of Joplin White had told him and Dale Ardthat by voting the Union in they had voted the freightlinersout. King immediately called Schweikert, who denied mak-ing such statement. On May 25, King told Belisle that hewas discharged because of his conversations concerningtruck negotiations with Belk and Schweikert and also be-cause of the May 14 warning he had received.King testified that he dischargedBelisle forinterferingwith truck negotiations by telling Gregory that Respondentwas negotiating with Joplin White; for falsely attributing astatementto Schweikert of Joplin White that the employeeshad caused him to lose $150,000 by voting in the Union; byattempting to use the Union as a club to gain personaladvantage; and because he was reluctant to perform hisassignedduties when he worked as a yard hostler in March.As to the Gregory incident, King testified, "Andy camein and made mention to one of the supervisors in the plantthat he had heard that I was negotiating with White, and at607that time I confronted Andy with this and told Andy thatI felt he was out of line, it was none of his business, and thatit could have a detrimental effect on the negotiations forthese trucks, and at a later date I believe one of the supervi-sors put that into writing." Belisle credibly testified that hedid not tell Gregory that Respondent was negotiating withJoplinWhite and that the foregoing incident occurred onMarch 5, in King's office, in the presence of Saddler andClemmons, and that it related to Belk's remarkto Belisleand Ard that they would be driving new freightliners. Inthese circumstances, I do not credit King's testimony thathe reprimanded Belisle for telling Gregory about the JoplinWhite negotiations.I have no doubt that Schweikert made the remark attrib-uted to him by Belisle and Dale Ard, but that in callingSchweikert, King fully anticipated that Schweikert woulddeny making any such statement.Belisle calledSchweikertto apologize for putting him in an uncomfortable positionand Schweikert told him to let the incident "blow over,"saying that he was doingbusinesswith Respondent and"had no choice but to deny the conversation." In thesecircumstances, I discredit the testimony of Schweikert andKing to the effect that Schweikert reported to King thatBelisle admitted that he had made the statements he hadattributed to Schweikert.I consider wholly incredible King's testimony thatBelisleoffered to "withdraw the pending election of the Teamsters"ifKing named him "manager" for the truck operation, andthat Belisle shortly before his discharge offered toget con-cessionsifKing named him "spokesman" for the drivers,and threatened to blow up the truck negotiations if this wasnot done. Belisle's conductin seekinga pay increase for allthe drivers, and in complaining about Respondent's use ofan owner-operator while Jerry Ard was without work, ne-gates anyinferencethat he sought to use the Union as a clubto gain personal advantage.WhileBelisle mayhave wandered into the plant while heworked in the yard, thus leading Supervisors Cook andAbernathy to complain that he was not around when need-ed, these complaints were made in mid-March. It does notappear thatBelisle's performance as an over-the-road driverwas in any way unsatisfactory.Under all the circumstances, includingBelisle's activitiesin behalf of the Union, Respondent's promises to lease newequipment and negotiate a contract with him as the drivers'representative if the Union lost the election,Belisle's com-plaint about Respondent's use of anowner-operator whilea driver was without work, and the unconvincing explana-tion proffered by Kin 3, for his discharge, I find that Respon-dent dischargedyBelisle on May 25, 1971, for his union andconcerted activities, in violation of Section 8(a)(3) and (1)of the Act.2. Interference, restraint, and coercionI have found above: (1) King and Shipping DepartmentForeman Cook questioned leadman David Faust about em-ployee union activity; King asked Faust to let him knowabout anyone who was working for the Union; and Cooktold Faust that the Company would probably close the Neo-sha plant if the employees voted for the Union. (2) Cookquestioned shipping department employee Lee Roy Adamsabout employee union activity,naming Belisle and OtisGorham, and told Adams that the Company would shut theplant down if the Unioncame in. (3) King toldBelisle thatthe Company would meet withBelisle or allthe drivers andwork out a good contract if the Union lost the April 30election.He also told Dale Ard that the Company would 608DECISIONSOF NATIONALLABOR RELATIONS BOARDmeet with the drivers after the election to work out theirgrievances. (4) Respondent interfered with Belisle's solicita-tion of the plant employees by denying him access to theplant during nonworking time.I find from the foregoing that Respondent violated Sec-tion 8(a)(1) of the Act by coercive interrogation,requestingan employee to engage in surveillance,creating an impres-sion o surveillance,threats of economic reprisal,promi-ses of benefit,and an unlawful limitation on union solicita-tion.16CONCLUSIONS OF LAW1.The Respondent is an employer engaged in commercewithin the meaning of the Act.2. The Union is a labor organization within the meaningof Section 2(5) of the Act.3. By interfering with,restraining,and coercing employ-ees in the exercise of rights guaranteed in Section 7 of theAct, Respondent has engageded in unfair labor practices in,violation of Section 8(a)(1) of the Act.4. By dischargingN. AndyBelisle on May 25,1971, Re-sppondent has engaged in unfair labor practices in violationof Section 8(a)(3) and(1) of the Act.5.The aforesaid unfair labor practices affect commercewithin the meaning of Section 2(6) and(7) of the Act.THE REMEDYHaving found that Respondent has engaged in unfairlabor practices it will be recommended that Respondentcease and desist therefrom and take certain affirmative ac-tion to effectuate the policies of the Act.It having been found that Respondent discriminatorilydischarged N. Andy Belisle in violation of Section 8(a)(3)and (1) of the Act, the recommended Order will provide thatRespondent make him whole for loss of earnings from thetime of the discharge until the date of reinstatement or offerof reinstatement.Backpay shall be computed in accord withF.W. Woolworth Company,90 NLRB 289, andIsis Plumbing& Heating Co.,138 NLRB 716.Upon the foregoing findings of fact, conclusions of law,and the entire record, and pursuant to Section 10(c) of theAct, I hereby issue the folrowing recommended:17ORDERRespondent, Buddy L. Corporation, its officers, agents,successors,and assigns, shall:1.Cease and desist from:(a) Interfering with, restraining, or coercing employees inthe exercise of their right to self-organization, by threats ofdischarge or other reprisals, by promises of economic bene-fits, by coercively interrogating employees as to union activ-ities or sentiments,by requestingemployees to engage insurveillance of union activities, by creating an impression ofsurveillance or union activities, and by prohibiting employ-ees from engaging in union solicitation during nonworkingtime.(b) Discharging or otherwise discriminating against em-ployees in regard to hire or tenure of employment, or anyterm or condition of employment, in order to discouragemembership in any labor organization.(c) In any other manner interfering with, restraining, orcoercing its employees in the exercise of their rights guaran-teed in Section 7 of the Act.2. Take the following affirmative action which it is foundwill effectuate the policies of the Act:(a)Make N. AndyBelislewhole for any loss of pay suf-fered by reason of the discrimination against him, in themanner described in the Remedy section of the TrialExaminer's Decision.(b) Preserve and, upon request, make available to theBoard or its agents, for examination and copying, all payrollrecords, social security payment records, timecards, person-nel records and reports, and all other records necessary toanalyze the amount of backpay due under the terms of thisrecommended Order.(c) Post at its Neosha, Missouri, plant copies of the at-tached notice marked "Appendix.""' Copies of said notice,on forms provided by the Regional Director for Region 17,after being duly signed by Respondent's authorized repre-sentative, shall be posted by it immediately upon receiptthereof and be maintained by it for 60 consecutive daysthereafter, in conspicuous places, including all places wherenotices to employees are customarily posted. Reasonablesteps shall be taken by Respondent to ensure that said no-tices are not altered, defaced, or covered by any other mate-rial.(d) Notify the Regional Director for Region 17, in writ-ing, within 20 days from the receipt of this Decision, whatsteps have been taken to comply herewith.19IT IS FURTHER ORDERED that the allegations of the complaintnot specifically found herein to constitute violations of theAct be dismissed.16Respondent's contention that its coercive conduct consisted of "isolat-ed" incidents is withoutmerit.Daniel ConstructionCompany, Inc. v. N. LR.B.,341 F 2d 805, 814 (C.A.4), cert.denied 382U.S. 831.17 In the event no exceptions are filed asprovided by Sec.102.46 of theRules and Regulationsof the National LaborRelations Board,the findings,conclusions,and recommendedOrder hereinshall, as provided in Sec. 102.48of the Rules and Regulations, be adoptedby theBoard and become itsfindings, conclusions, and Order, and all objections theretoshall be deemedwaived forall purposes.18 In the eventthat theBoard'sOrderis enforced by a Judgment of aUnited StatesCourt of Appeals,the words in the notice reading"Posted byOrder of theNational LaborRelations Board"shall be changed to read"Posted Pursuant to a Judgmentof the UnitedStatesCourts of AppealsEnforcing an Order of the NationalLaborRelations Board."19 In the eventthat thisrecommended Order isadopted bythe Board afterexceptionshave been filed,this provision shall be modified to read:"Notifythe Regional Director for Region 17, in writing,within 20 days from the dateof thisOrder,what steps the Respondent had taken to comply herewith."APPENDIXNOTICE TOEMPLOYEESPOSTED BY ORDER OF THENATIONAL LABOR RELATIONS BOARDAn Agency Of The United States GovernmentWE WILL NOT threaten our employees with dischargebecause of their union activities, promise them eco-nomic benefits to discourage support of any labor or-ganization, coercively interrogate them as to theirunion activities or sentiments,request employees toreport union activities,create an impression that unionactivities are under surveillance, or prohibit employeesfrom engaging in union solicitation during nonworkingtime.WE WILL NOT discharge or otherwise discriminateagainst our employees in regard to hire or tenure ofemployment, or any term or condition of employment,in order to discourage membership in any labor organi-zation. BUDDY L CORPORATIONWE WILL make N. AndyBelislewhole for any loss ofpay suffered by reason of the discrimination againsthim.WE WILL NOT in any other manner interfere with, re-strain, or coerce our employees in the exercise of theirn t to self-organization, to form, join, or assist Gener-al Drivers and Helpers Local No. 823, InternationalBrotherhood of Teamsters, Chauffeurs, Warehouse-men and Helpers of America, or any other labor organ-ization, to bargain collectively through representativesof their own choosing,or to engage in other concertedactivities for the purpose of collective bargaining orother mutual aid or protection, or to refrain from anyor all such activities.WE WILL reinstateN. AndyBelisle to his former jobor, if such job is no longer available, to a substantiallyequivalent position, without prejudice to his seniorityor other rights and privileges of employment.BUDDYL CORPORATION(Employer)DatedBy609(Representative)(Title)WE WILL notify the above-named em loyee, if presentlyserving in the Armed Forces of the United States, of hisright to full reinstatement upon application in accordancewith the Selective Service Act and the Universal MilitaryTraining and Service Act, as amended, after discharge fromthe Armed Forces.This is an official notice and must not be defaced byanyone.This notice must remain posted for 60 consecutive daysfrom the date of posting and must not be altered, defaced,or covered by any other material. Any questions concerningthis notice or compliance with its provisions may be direct-ed to the Board's Office, 610 Federal Building, 601 East12th Street, Kansas City, Mo. 64106, Telephone 816-374-5181.